Citation Nr: 9934228	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tremors of the 
right upper extremity.

2.  Entitlement to service connection for tremors of the left 
upper extremity and each lower extremity.

3.  Entitlement to service connection for sinus disability, 
other than due to exposure to Agent Orange.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for vascular 
insufficiency involving each lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in February 1997, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
A hearing was held before a hearing officer at the RO in July 
1998, and the hearing officer's decision was entered in 
October 1998.  

At his July 1998 personal hearing, the veteran raised a claim 
for service connection for sinus disability, due to exposure 
to Agent Orange.  This claim is, accordingly, referred to the 
RO for adjudication.  


FINDINGS OF FACT

1.  Tremors involving the veteran's right upper extremity, 
initially shown subsequent to service, are not etiologically 
related to service or any incident of trauma experienced 
therein.

2.  The claims of entitlement to service connection for 
tremors of the left upper extremity and each lower extremity, 
for a sinus disability other than due to exposure to Agent 
Orange, for sleep apnea, and for vascular insufficiency 
involving each lower extremity are, in each instance, not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Tremors of the right upper extremity were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  

2.  The claims of entitlement to service connection for 
tremors of the left upper extremity and each lower extremity, 
for sinus disability other than due to exposure to Agent 
Orange, for sleep apnea and for vascular insufficiency 
involving each lower extremity are, in each instance, not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tremors of the Right Upper Extremity

The Board finds that the veteran's claim of entitlement to 
service connection for tremors of the right upper extremity 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.

The veteran asserts that he presently has tremors involving 
his right hand as a result of concussion trauma sustained to 
his head in service when an explosive device went off while 
he was standing nearby.  In this regard, service medical 
records dated in December 1969 reflect that the veteran 
sustained a ruptured tympanic membrane when an artillery 
round detonated near his left ear.  A skull X-ray was 
interpreted as normal.  No tremor in any extremity, sinus 
disorder, or sleep apnea were reported.

The veteran was seen for a medical board examination in June 
1970.  At that time clinical evaluation of the appellant's 
upper and lower extremities, as well as his neurological 
system revealed normal findings.

At a February 1971 VA examination the veteran was found to be 
neurologically normal, to have normal sinuses, and to show no 
evidence of any vascular disorder or sleep apnea.  

In October 1987, the veteran was seen for a VA neurological 
examination, and he reported a history of right hand shaking 
since being in Vietnam in 1970.  Physical examination 
resulted in an assessment of an essential tremor.  An opinion 
linking the tremor to service was not offered by the 
examiner.

Thereafter, in a May 1992 statement Eliot M. Wallack, M.D., 
reflects that the veteran, when seen in May 1992, alluded to 
having "a tremor affecting" each upper extremity.  
Following examination the pertinent impression implicated a 
history of tremor on intention.  A familial history of 
tremors and alcohol abuse by the veteran were also noted.  
Dr. Wallack stated that it seemed unlikely that the tremors 
were related to Agent Orange.  In subsequent correspondence 
dated in October 1992, the veteran was noted to wonder 
whether his nightly "pot use" may be related to his tremor.  

When the veteran was examined by VA in October 1996, he 
indicated that he had had a constant tremor in his right 
upper extremity since 1969 when he suffered a head injury and 
was thrown into the air by the concussion of an artillery 
explosion.  The diagnosis was tremor involving the "right 
upper extremity, presumably secondary to [his inservice] head 
injury".  

Notwithstanding the opinion by the October 1996 VA examiner, 
the Board is of the view that service connection for tremors 
of the right upper extremity is not in order.  In reaching 
such conclusion, the Board would emphasize that the basis for 
the October 1996 VA examiner's opinion rested entirely on the 
veteran's self serving assertion that he had had a persistent 
tremor in his right upper extremity since 1969.  However, at 
his subsequent July 1998 personal hearing, the veteran 
specifically indicated, in an assertion that renders the 
October 1996 VA examiner's opinion wholly untenable, that he 
first noticed tremors in his right hand around "1980", 
though "maybe not quite that [long ago]".  In addition, 
there is some indication, based on a June 1997 statement from 
a VA physician, that the veteran's tremors might be 
associable with his Parkinson's disease.  Finally, a report 
pertaining to the veteran's presentation for treatment at a 
non-VA facility in August 1996 reflects that he first began 
to experience a tremor in his right hand after he was 
involved in a motor vehicle accident in January 1996.  Given 
the foregoing, then, the preponderance of the evidence is 
against the veteran's claim for service connection for 
tremors of the right upper extremity.  

The claim is denied.

Lower extremity tremors; left upper extremity tremors; a 
sinus disorder, not due to exposure to Agent Orange; sleep 
apnea; and lower extremity vascular insufficiency 

The threshold question to be answered concerning the 
veteran's claims for service connection for each of these 
disabilities is whether he has presented evidence of a well 
grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that these claims are well grounded.

The veteran asserts that he presently has tremors of the left 
upper extremity and each lower extremity due to the inservice 
head injury he suffered as a result of the above-addressed 
artillery detonation.  In this regard, service medical 
records are negative for any reference to the veteran 
experiencing tremors involving any extremity.  When the 
veteran was seen at a non-VA facility in 1997, he was noted 
to have tremors involving the left (as well as right) hand.  
However, with respect to tremors involving the veteran's left 
upper extremity and any he may experience referable to his 
lower extremities, and even assuming (without conceding) that 
the tremors comprise disablement of chronic derivation (the 
same being prerequisite to any claim for service connection 
generally, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)), the Board would emphasize that there is no evidence 
relating the tremors to service or any incident of trauma 
experienced therein.  The latter consideration, in turn, 
renders the veteran's claim for service connection for 
tremors of the left upper extremity and each lower extremity 
implausible.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Such claim is, therefore, as was determined by the RO, not 
well grounded.  38 U.S.C.A. § 5107(a).  

Concerning his claim for service connection for sinus 
disability, other than due to exposure to Agent Orange, the 
veteran asserts that he has a sinus condition, in response to 
which he underwent surgery in the late 1980's, due to the 
inservice head injury he suffered as a result of the above-
addressed artillery detonation.  In this regard, service 
medical records are negative for any reference to a sinus 
problem.  Subsequent to service, in response to preoperative 
diagnoses including recurrent sinusitis, the veteran 
underwent septal reconstruction in February 1988.  However, 
even assuming that the veteran has a (postoperative) chronic 
sinusitis condition currently, there is no competent evidence 
relating the same to his period of service, inclusive of any 
incident of trauma experienced therein.  Given such 
consideration, then, a plausible claim for service connection 
for sinus disability, other than due to exposure to Agent 
Orange, is not presented and, consequently, such claim is, as 
was determined by the RO, not well grounded.  38 U.S.C.A. 
§ 5107(a).  

With respect to his claim for service connection for sleep 
apnea, the veteran contends that, although he first noticed 
problems related to sleep apnea including "nodding" at the 
wheel after service, his sleep apnea is nevertheless 
attributable to the inservice head injury he suffered as a 
result of the above-addressed artillery detonation.  In this 
regard, at his July 1998 hearing, the veteran stated that a 
VA physician, a "Dr. Doright," had told him that the 
detonation injury had brought about his sleep apnea.  Service 
medical records are negative for any reference to a sleep 
disorder.  Subsequent to service, a report pertaining to a 
private polysomnographic study conducted in November 1995 
reflects an impression of mild obstructive sleep apnea.  
Thereafter, the veteran was examined for evidence of any 
neurological disorder by VA in March 1996, by a "Dr. 
Durocher."  The veteran alluded to a 5 to 10 year history of 
balance difficulties and loss of consciousness "spells" in 
the aftermath of the detonation of "a bomb" near him in 
service.  Following examination the impressions included 
vertigo and "possible catatonic episodes", for which latter 
problem "sleep apnea" was stated as a "differential 
diagnosis" due to the appellant's obesity.  The examiner 
indicated, while making no reference to the veteran's period 
of service, that vertigo was likely "related to peripheral 
and organ damage", and further opined that the catatonic 
episodes were not related to vertigo.  

In considering the veteran's claim for service connection for 
sleep apnea, the Board is cognizant of his assertion that a 
VA physician identified as "Dr. Doright" had indicated to 
him that the detonation injury had caused his sleep apnea.  
It would appear, however, given the phonetic similarity 
between the names, that in fact the veteran was referring to 
Dr. 'Durocher', the VA examiner on the above-addressed March 
1996 VA examination.  In any event, even if Dr. Durocher's 
observation that the veteran's vertigo was likely related to 
peripheral and organ damage such consideration is not 
probative of the etiology of the claimed sleep apnea.  
Therefore, in the absence of any competent medical or 
scientific evidence which bears on the etiology of the 
veteran's assessed sleep apnea, the Board is constrained to 
conclude that a plausible claim for service connection for 
sleep apnea is not presented.  Accordingly, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).

As pertinent to the veteran's remaining claim for service 
connection for vascular insufficiency involving each lower 
extremity he argues that the condition is traceable to his 
work driving military vehicles for extended durations in 
service.  In this regard, service medical records are 
negative for any reference to vascular insufficiency.  More 
recently, the record contains a report pertaining to the 
veteran's presentation for private treatment in August 1996, 
on which occasion he related that he had been involved in a 
motor vehicle accident in January 1996.  On examination, the 
veteran's right lower extremity was noted to be larger than 
his left, and the pertinent assessment was venous 
insufficiency.  The veteran was also seen on several 
occasions in 1996 by Russell S. Dilley, M.D.  In a statement 
dated in October 1996, Dr. Dilley relates that in May 1996 
the veteran "initially" complained of pain and swelling in 
his left leg, and that edema and discoloration were then 
present.  The statement reflects that the veteran had 
saphenous valvular incompetence, and Dr. Dilley noted that 
there was a "very close" correlation between the onset of 
symptoms and his involvement in a motor vehicle accident 
(MVA) in January 1996.  Dr. Dilley added that, while such 
problem was "probably" present before the MVA, it was 
"reasonable" to conclude that the MVA "cause[d]" the 
veteran's vascular incompetence.  Subsequent VA venous 
studies in October 1996 diagnosed bilateral superficial 
reflux disease.

In considering the veteran's claim for service connection for 
vascular insufficiency involving each lower extremity, the 
Board is constrained to point out that, despite his assertion 
that such condition is etiologically related to service, 
there is no competent evidence relating his assessed vascular 
incompetence to service.  Rather, the lone evidence bearing 
on the etiology of the same cites the veteran's involvement 
in a MVA in early 1996 as the likely cause of such condition.  
Neither Dr. Dilley, nor any other health care professional 
has stated that the veteran has vascular insufficiency due to 
his military service.  As such, a plausible claim for service 
connection has not been presented, and the claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

In reaching these decisions the Board is aware of several lay 
statements submitted on his behalf which collectively are to 
the effect that the veteran, within several years after 
service, experienced problems including tremors, swollen legs 
and "black out[s]".  However, while lay individuals are 
generally competent to testify as to symptoms which are 
capable of actual observation (such as tremors), the opinions 
of lay witnesses, insofar as creating an inference of medical 
causation, cannot constitute evidence to render a claim well 
grounded.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
In addition, while the veteran feels strongly that these 
claimed conditions are related to his period of service, the 
Board would respectfully point out that as a lay person he is 
not competent to opine as to matters which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, this evidence does not provide the factual 
predicate for finding these claims well grounded.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for tremors of the upper and lower 
extremities, for a sinus disability, other than due to 
exposure to Agent Orange; for sleep apnea; and for vascular 
insufficiency involving each lower extremity is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

